Title: From Thomas Jefferson to Anna Young, 4 February 1802
From: Jefferson, Thomas
To: Young, Anna


          
            Madam
            Washington Feb. 4. 1802.
          
          Immediately on reciept of your letter of Jan. 21. I referred it to the Secretary at war, who was best acquainted with the subject of it, desiring him to investigate the nature of your claim, to see whether it could be effected, and to point out the course to be pursued. he accordingly has made a thorough enquiry into it, and assures me that yours is one of a class of cases which have been barred by two or three different laws of the United States, which would render vain any attempt to bring it forward. it would have been more pleasing to me to have been able to assure you that your wishes could be fulfilled. but the laws being opposed to this, I can only relieve you from further useless pursuits, and assure you that my attentions have been duly bestowed on your case.
          Accept my best wishes and respects.
          
            Th: Jefferson
          
        